UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-12421 NU SKIN ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 87-0565309 (State or other jurisdiction of incorporation or organization) 75 WEST CENTER STREET PROVO UT84601 (IRS Employer Identification No.) (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(801) 345-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Class A common stock, $.001 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yesþ No¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨ No þ Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesþNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer ¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller Reporting Company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨No þ Based on the closing sales price of the Class A common stock on the New York Stock Exchange on June 30, 2011, the aggregate market value of the voting stock held by non-affiliates of the Registrant was approximately $2.0 billion. All executive officers and directors of the Registrant, and all stockholders holding more than 10% of the Registrant’s outstanding voting stock, other than institutional investors, such as registered investment companies, eligible to file beneficial ownership reports on Schedule 13G, have been deemed, solely for the purpose of the foregoing calculation, to be “affiliates” of the Registrant. As of February 1, 2012, 63,167,909 shares of the Registrant’s Class A common stock, $.001 par value per share, and no shares of the Registrant’s Class B common stock, $.001 par value per share, were outstanding. Documents incorporated by reference. Portions of the Registrant’s definitive Proxy Statement for the Registrant’s 2012 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission within 120 days after the Registrant’s fiscal year end are incorporated by reference in Part III of this report. TABLE OF CONTENTS PART I -1- ITEM 1. BUSINESS -1- Overview -2- Our Difference Demonstrated -2- Our Product Categories -3- Sourcing and Production -6- Research and Development -7- Intellectual Property -8- Geographic Sales Regions -8- Distribution -12- Our Culture -15- Competition -16- Government Regulation -16- Employees -21- Available Information -21- Executive Officers -21- ITEM 1A. RISK FACTORS -23- ITEM 1B. UNRESOLVED STAFF COMMENTS -41- ITEM 2. PROPERTIES -41- ITEM 3. LEGAL PROCEEDINGS -42- ITEM 4. MINE SAFETY DISCLOSURES -43- PART II -44- ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY,RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES -44- ITEM 6. SELECTED FINANCIAL DATA -47- ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS -48- ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUTMARKET RISKS -69- ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA -70- ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE -103- ITEM 9A. CONTROLS AND PROCEDURES -103- ITEM 9B. OTHER INFORMATION -104- PART III -104- ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATEGOVERNANCE -104- ITEM 11. EXECUTIVE COMPENSATION -104- ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS -104- ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE -104- ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES -104- PART IV -104- ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES -104- SIGNATURES -113- FORWARD-LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 10-K, IN PARTICULAR “ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION,” AND “ITEM 1. BUSINESS,” INCLUDE “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”). WHEN USED IN THIS REPORT, THE WORDS OR PHRASES “WILL LIKELY RESULT,” “EXPECT,” “INTEND,” “WILL CONTINUE,” “ANTICIPATE,” “ESTIMATE,” “PROJECT,” “BELIEVE” AND SIMILAR EXPRESSIONS ARE INTENDED TO IDENTIFY “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF THE EXCHANGE ACT. THESE STATEMENTS REPRESENT OUR EXPECTATIONS OR BELIEFS CONCERNING, AMONG OTHER THINGS, FUTURE REVENUE, EARNINGS, GROWTH STRATEGIES, NEW PRODUCTS AND INITIATIVES, FUTURE OPERATIONS AND OPERATING RESULTS, AND FUTURE BUSINESS AND MARKET OPPORTUNITIES. WE UNDERTAKE NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENT, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE, EXCEPT AS REQUIRED BY LAW. WE CAUTION AND ADVISE READERS THAT THESE STATEMENTS ARE BASED ON CERTAIN ASSUMPTIONS THAT MAY NOT BE REALIZED AND INVOLVE RISKS AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE EXPECTATIONS AND BELIEFS CONTAINED HEREIN. FOR A SUMMARY OF CERTAIN RISKS RELATED TO OUR BUSINESS, SEE “ITEM 1A – RISK FACTORS” BEGINNING ON . In this Annual Report on Form 10-K, references to “dollars” and “$” are to United States dollars. Nu Skin, Pharmanex and ageLOC are our trademarks.The italicized product names used in this Annual Report on Form 10-K are product names and also, in certain cases, our trademarks. To provide some level of comparison between our hybrid China model and our global direct selling model, all references to our “distributors” in this Annual Report on Form 10-K include our independent distributors and preferred customers, and our sales employees, contractual sales promoters and direct sellersin China. Similarly, all references to “executive distributors” include our independent distributors, and our sales employees and contractual sales promoters in China, who have completed certain qualification requirements. PART I ITEM 1.BUSINESS Overview We are a leading, global direct selling company with operations in 52 markets worldwide.We develop and distribute innovative, premium-quality anti-aging personal care products and nutritional supplements under our Nu Skin and Pharmanex brands, respectively.We strive to secure competitive advantages in four key areas: our people, our products, the culture we promote, and the business opportunities we offer.In 2011, we posted record revenue of $1.74 billion. We operate through a direct selling model with independent distributors in all of our markets except Mainland China, referred to in this Annual Report on Form 10-K as China, where we operate through a hybrid model with a sales force of sales employees, contractual sales promoters and a limited number of direct sellers. As of December 31, 2011, we had more than 850,000 active distributors.More than 40,000 of our distributors were qualified sales leaders we refer to as “executive distributors.”Our executive distributors play a critical leadership role in the growth and development of our business. - 1 - Approximately 88% of our 2011 revenue came from our markets outside of the United States.While we have become more geographically diverse over the past decade, Japan, our largest revenue market, accounted for approximately 27% of our 2011 total revenue.Due to the size of our foreign operations, our results are often impacted by foreign currency fluctuations, particularly fluctuations in the Japanese yen.In addition, our results are impacted by global economic, political, demographic and business trends and conditions. Our business is subject to various laws and regulations globally, particularly with respect to our product categories as well as our direct selling distribution method, sometimes referred to as “network marketing” or “multi-level marketing.”Accordingly, we face certain risks, including risks associated with potential improper activities of our distributors or any inability to obtain necessary product registrations. Our Difference Demonstrated We strive to maintain a competitive advantage in four key areas: our people, our products, our culture, and our opportunity. Our people—A global network of more than 850,000 active distributors in 52 countries. We distribute all of our products exclusively through our distributors as opposed to traditional distribution channels such as retail stores or mail order catalogs. Consequently, our most significant asset is our extensive global network of distributors who enable us to introduce products and penetrate new markets with little upfront promotional expense. We believe our competitive sales compensation plan for our distributors has helped us to attract and develop a strong group of distributor leaders who play a critical role in building, motivating and training our extensive distributor network. Our products—Science-based, proprietary anti-aging skin care and nutritional products. We believe our innovative approach to product development provides us with a competitive advantage in the anti-aging and direct selling markets. Over the last four years, we have successfully introduced a suite of innovative ageLOC anti-aging skin care and nutritional products. We are currently developing additional ageLOC anti-aging products for the future. Our ageLOC products are designed to positively influence the expression of genes that we believe play a critical role in the aging process.We believe that our in-house research expertise and our research collaborations uniquely position and enable us to continue to introduce innovative proprietary anti-aging products in skin care and nutrition. Our culture—Improving lives. Our mission statement promotes a humanitarian culture and encourages our people to be a “force for good” by improving lives through our products and business opportunities. We encourage our distributors, customers and employees to become involved in humanitarian efforts, including our Nourish the Children initiative, which provides our distributors the ability to donate meals to malnourished children, and our Force for Good Foundation, which supports charitable causes that benefit children. We believe that people are more attracted and loyal to organizations that focus on more than just financial incentives. Our opportunity—Global business opportunity. We believe our distributor compensation plan provides our distributors with the incentive to establish a sales organization and customer base in any country where we conduct business. We believe that we were the first major direct selling company to enable sales leaders to develop an international business and receive commissions on global sales volume in their home market. We believe our compensation plan, which pays approximately 42% of our product sales in commissions, is among the most generous compensation plans in the direct selling industry. We believe the high payout of our compensation plan enables sales leaders the opportunity to reach significant income levels and provides us with a competitive advantage in attracting and developing highly capable, motivated sales leaders. - 2 - Our Product Categories We have two primary product categories, each operating under its own brand.We market our premium-quality personal care products under the Nu Skin brand and our science-based nutritional supplements under the Pharmanex brand. Presented below are the U.S. dollar amounts and associated revenue percentages from the sale of Nu Skin and Pharmanex products for the years ended December 31, 2009, 2010, and 2011.This table should be read in conjunction with the information presented in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which discusses the factors impacting revenue trends and the costs associated with generating the aggregate revenue presented. Revenue by Product Category (U.S. dollars in millions)(1) Year Ended December 31, Product Category Nu Skin $ % $ % $ % Pharmanex Other(2) $ % $ % $ % In 2011, 88% of our sales were transacted in foreign currencies that were then converted to U.S. dollars for financial reporting purposes at weighted-average exchange rates.Foreign currency fluctuations positively impacted reported revenue by approximately 6% in 2011 compared to 2010. Foreign currency fluctuations positively impacted reported revenue by approximately 5% in 2010 compared to 2009. We currently offer a limited number of other products and services, including household products and digital content storage. Nu Skin.Nu Skin is the brand of our original product line and offers premium-quality anti-aging personal care products.Our strategy is to leverage our network marketing distribution model to establish Nu Skin as an innovative leader in the anti-aging personal care market.We are committed to continuously improving and evolving our product formulations to develop and incorporate innovative and proven ingredients. Our ageLOC Transformation anti-aging skin care system is designed to target both the signs and the ultimate sources of aging.Research for our ageLOC platform has identified and targeted what we call Youth Gene Clusters, functional groups of genes that regulate how we appear to age.We incorporate this research into ageLOC products that have been demonstrated to support and reset Youth Gene Clusters to function in more youthful patterns of activity.Our ageLOC products provide both corrective and preventative benefits in preserving youth and in reducing the signs of aging. Our ageLOC Transformation anti-aging skin care system has generated over $410 million since we introduced it in October 2009, and accounted for approximately 9% of our total revenue and 17% of Nu Skin revenue in 2011. Another innovative product that positively impacted our revenue growth over the past several years is the ageLOC Galvanic Spa System. The ageLOC Galvanic Spa instrument emits a very mild electrical current. When the ageLOC Galvanic Spa System is used to apply products that carry either positively or negatively charged active ingredients, product efficacy improves dramatically. The ageLOC Galvanic Spa System is an ideal direct selling product because our distributors can demonstrate its benefits to potential customers and distributors. - 3 - In connection with our global convention in October 2011,we introduced our ageLOC Galvanic Body Spa, ageLOC Galvanic Spa Body Shaping Gel and ageLOC Dermatic Effects Body Contouring Lotion, designed to be used together to diminish the appearance of fat and cellulite to provide a slimmer, more toned appearance on the arms, abdomen, buttocks and thighs. Limited offerings of our ageLOC Galvanic Body Spa and associated products generated over $18 million of sales in the fourth quarter of 2011. We currently plan to launch these products globally, except in Taiwan, throughout 2012 and 2013. Our ageLOC Galvanic Spa Systems, ageLOC Galvanic Spa Gels, and associated products accounted for approximately 11% of our total revenue and 20% of Nu Skin revenue in 2011. The following table summarizes our Nu Skin product line by category: Category Description Selected Products Core Systems Our core systems provide a solid foundation for individual skin care needs, regardless of skin type.Our core systems target specific skin concerns and are made from ingredients scientifically proven to provide visible results for concerns ranging from aging to acne. ageLOC Transformation Skin Care System Nu Skin180ºAnti-Aging Skin Therapy System Nu Skin Tri-Phasic White Nutricentials Nu Skin Clear Action Acne Medication System Targeted Treatments Ourcustomized skin care line allows customer tailored product regimens that help deliver younger looking skin at any age.The products are developed using cutting-edge ingredient technologies that target specific skin care needs. ageLOC Edition Galvanic Spa System II Galvanic Spa Gels with ageLOC ageLOC Galvanic Body Spa ageLOC Galvanic Spa Body Shaping Gel ageLOC Dermatic Effects Body Contouring Lotion Tru Face Essence Ultra Tru Face Line Corrector Enhancer Skin Conditioning Gel Celltrex Ultra Recovery Fluid Celltrex CoQ10 Complete NAPCA Moisturizer Polishing Peel Skin Refinisher Total Care Our total care line addresses body, hair and oral care.The total care line can be used by families and the products are designed to deliver superior benefits from head to toe for the ultimate sense of total body wellness. Body Bar Liquid Body Lufra Perennial Intense Body Moisturizer Dividends Men’s Care AP-24 Dental Care Nu Skin Renu Hair Mask Cosmetic Our Nu Colour cosmetic line products are targeted to define and highlight natural beauty. Tinted Moisturizer SPF 15 Finishing Powder Contouring Lip Gloss Defining Effects Mascara Epoch Our Epoch line is distinguished by utilizing traditional knowledge of indigenous cultures for skin care.Each Epoch product is formulated with botanical ingredients derived from renewable resources found in nature.In addition, we contribute a percentage of our proceeds from Epoch sales to charitable causes. Baobab Body Butter Sole Solution Foot Treatment Calming Touch Soothing Skin Cream Glacial Marine Mud IceDancer Invigorating Leg Gel Everglide Foaming Shave Gel Ava puhi moni Shampoo Epoch Baby Hibiscus Hair & Body Wash - 4 - Pharmanex.We market a variety of products under our Pharmanex brand. Direct selling has proven to be an extremely effective method of marketing our high-quality supplements because our distributors can personally educate consumers on the quality and benefits of our products, differentiating them from our competitors’ offerings. LifePak, our line of micronutrient supplements, is our largest nutritional line in terms of revenue, representing 15% of our total revenue and 35% of Pharmanex revenue in 2011. In 2011, in Japan, the United States, Canada, Mexicoand nearly all of our markets in Europe and the Pacific, we launched our first ageLOC anti-aging nutritional supplement, ageLOC Vitality, designed to address the internal sources of aging. In connection with our global convention in October 2011, we introduced our ageLOC R2 anti-aging nutritional supplement system, designed to renew and recharge the body. Limited offerings of ageLOC R2 generated over $78 million in the fourth quarter of 2011. We currently plan to launch ageLOC R2 globally, with the exception ofthe Americas and a few of our markets in Europe, throughout 2012 and 2013. Our strategy for our supplement business is to continue to introduce innovative, substantiated anti-aging products based on extensive research and development and quality manufacturing. We are currently developing additional ageLOC anti-aging supplements, including two new products that we currently plan to introduce at our global convention in the fourth quarter of 2013. - 5 - The following table summarizes our Pharmanex product line by category: Category Description Selected Products Nutritional Our nutritional supplements supply a broad spectrum of micronutrients needed as a foundation for a lifetime of optimal health. ageLOC Vitality ageLOC R2 Anti-aging Our anti-aging products are designed to reset genetic expression, which changes with age, to a more youthful level. LifePak family of products g3 juice Solutions Our solutions supplements contain standardized levels of botanical and other active ingredients that are formulated to meet the demands of everyday life. Tegreen 97 ReishiMax GLp MarineOmega Cholestin CordyMax Cs-4 Cortitrol Detox Formula Eye Formula Weight Management Our weight management products include supplements as well as meal replacement shakes. The Right Approach (TRA) weight management system MyVictory! weight management program VitaMeal Our VitaMeal is a highly nutritious meal that can be purchased and donated through our Nourish the Children initiative to feed malnourished children or purchased for personal food storage. VitaMeal Sourcing and Production Nu Skin.In order to maintain high product quality, we acquire our ingredients and contract production of nearly all our proprietary products from suppliers and manufacturers that we believe are reliable, reputable and deliver high quality materials and service. We also manufacture a limited number of our products. We procure our ageLOC Galvanic Spa systems, including the ageLOC Edition Galvanic Spa System II and ageLOC Galvanic Body Spa, from a single vendor who owns certain patent rights associated with such products. We maintain a good relationship with this supplier and do not anticipate that either party will terminate this relationship in the near term. However, to continue offering this product category following any termination of our relationship with this vendor, we would need to develop and manufacture new galvanic units and source them from another supplier. We also acquire ingredients and products from one other supplier that currently manufactures products representing approximately 26% of our Nu Skin personal care purchases in 2011. We maintain a good relationship with this supplier and do not anticipate that either party will terminate this relationship in the near term. We also have ongoing relationships with secondary and tertiary suppliers. Please refer to “Risk Factors—The loss of suppliers or shortages in ingredients could harm our business” for a discussion of risks and uncertainties associated with our supplier relationships and with the sourcing of raw materials and ingredients. - 6 - Since 2001, we have operated a production facility in Shanghai, China, where we currently manufacture our personal care products sold in China, as well as a small portion of product exported to select other markets. We believe that if the need arose, this plant could be expanded or other facilities could be built in China to produce larger amounts of inventory for export or as a back up to our existing supply chain. Pharmanex.Substantially all of our Pharmanex nutritional supplements and ingredients, including LifePak, are produced or provided by third-party suppliers and manufacturers.The majority of our Pharmanex products are supplied by two vendors, representing approximately 43% and 14% of our 2011 nutritional supplement purchases, respectively. In the event we become unable to source any products or ingredients from these suppliers or from our other current vendors, we believe that we would be able to produce or replace those products or substitute ingredients without great difficulty or significant increases to our cost of goods sold.Please refer to “Risk Factors—The loss of suppliers or shortages in ingredients could harm our business” for a discussion of certain risks and uncertainties associated with our supplier relationships, as well as with the sourcing of raw materials and ingredients. Since 2004, we have operated a facility in Zhejiang Province, China, where we produce some of our Pharmanex nutritional supplements for sale in China and herbal extracts used to produce Tegreen 97, ReishiMax GLp and other products sold globally. Research and Development We continually invest in our research and development capabilities.Our research and development expenditures were $10.4 million, $12.4 million and $13.6 million in 2009, 2010 and 2011, respectively. These amounts do not include salary and overhead expenses for our internal research and development activities.Because of our commitment to product innovation, we plan to continue to commit resources to research and development in the future. The Nu Skin Center for Anti-Aging Research, our primary research and testing laboratory located adjacent to our office complex in Provo, Utah, houses both Pharmanex and Nu Skin research facilities and professional and technical personnel. We also conduct some of our Pharmanex research at our facilities in China, where we benefit from a well-educated, low-cost, scientific labor pool that enables us to conduct research at a much lower cost than would be possible in the United States. We are currently building innovation centers at our corporate headquarters in Provo, Utah and our Greater China regional headquarters in Shanghai, which will include anti-aging research and development laboratories. In December 2011, we acquired substantially all of the assets of LifeGen Technologies, LLC (“LifeGen”), a genomics company based in Madison, Wisconsin, for approximately $11.7 million in cash.With this transaction, we obtained LifeGen’s proprietary tissue bank and gene expression database, patents and other intellectual property related to anti-aging gene research. We also initiated new research and development contracts, consulting and non-competition agreements with LifeGen’s founders. We also have joint research projects with numerous independent scientists, including a scientific advisory board comprised of recognized authorities in disciplines related to our nutritional and personal care product categories. We also fund and collaborate on basic research projects with researchers from prominent universities, including Stanford University and Harvard University, and other research institutions in the United States and Asia, whose staffs include scientists with basic research expertise in natural product chemistry, biochemistry, dermatology, pharmacology and clinical studies. - 7 - In addition, we evaluate a significant number of product ideas for our Nu Skin and Pharmanex categories presented by outside sources.We utilize strategic licensing and other relationships with vendors for access to directed research and development work for innovative and proprietary offerings. Intellectual Property Our major trademarks are registered in the United States and in each country where we operate or have plans to operate, and we consider trademark protection to be very important to our business.Our major trademarks include Nu Skin®, our fountain logos, Pharmanex®, ageLOC®, LifePak® and Galvanic Spa®.In addition, a number of our products, including the ageLOC Edition Galvanic Spa System II, ageLOC Galvanic Body Spa and Pharmanex BioPhotonic Scanner, are based on proprietary technologies, some of which are patented or licensed from third parties.We also rely on trade secret protection to protect our proprietary formulas and other proprietary information. Geographic Sales Regions We currently sell and distribute our products in 52 markets.We have divided our markets into five geographic regions:North Asia, Greater China, Americas, South Asia/Pacific and Europe.The following table sets forth the revenue for each of the geographic regions for the years ended December 31, 2009, 2010 and 2011: Year Ended December 31, (U.S. dollars in millions) North Asia $ 45
